DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-10, 12-19 and 22 are objected to because of the following informalities:  
In claim 1, line 4 should read in part “configured for operation in [[an]] the off-highway”. Appropriate correction is required.
In claim 3, line 2 should read in part “parasitic load on the hydraulic system is configured”. Appropriate correction is required.
The Examiner notes that there are two induced parasitic loads in claim 1 and thus “on the hydraulic system” is added as an identifier for antecedent basis.
In claim 4, line 3 should read in part “parasitic load on the hydraulic system.”. Appropriate correction is required.
The Examiner notes that there are two induced parasitic loads in claim 1 and thus “on the hydraulic system” is added as an identifier for antecedent basis.
In claim 9, line 2 should read in part “is arranged to selectively remove the induced parasitic load on the hydraulic system  when:”.  Appropriate correction is required.
	In claim 22, line 4 should read in part “configured for operation in [[an]] the off-highway”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 17
	The indefiniteness stems from the recitations of “An off-highway vehicle or a working machine”, “a fill state”, and “a signal”. Specifically, claim 17 recites “an off-highway vehicle or a working machine”, however, the control system of claim 1 requires a controller specifically for “an off-highway vehicle”. Additionally, claim 17 recites “a fill state” and “a signal”, however, these recitations have already been introduced in claim 1 from which it depends. Accordingly, it is unclear how the control system of claim 1 is used for a work machine and if the corresponding recitations of “a fill state” and “a signal” are the same or different recitations as introduced in claim 1.
	For Examination purposes, the claim will be read as “An off-highway vehicle an engine system comprising: a diesel engine; a diesel particulate filter (DPF) system comprising a DPF and a sensor [[a]] the control system according to claim 1.”
	Claims 18-19 are rejected by virtue of depending from rejected claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funato et al. (US 2019/0242313).
In Reference to Claim 21
(See Funato, Figures 2-4) 
Funato et al. (Fun) discloses:
	A control system for a diesel particulate filter (DPF) system (25) of a diesel engine (10) of an engine system, configured for operation in an off-highway vehicle (See Fun, Paragraph [0018]), the control system comprising: 
a controller (20) configured to receive a signal corresponding to a fill state of the DPF (25) being at or above a first threshold (See Fun, Paragraphs [0024]-[0025]), 
wherein the controller (20) is configured to selectively induce a parasitic load on the diesel engine (10) to increase an operating temperature of the diesel engine (10) in response to receiving the signal (See Fun, Paragraphs [0023]-[0024]), 
wherein the hydraulic system incorporates a hydraulic load valve (31), and wherein the controller (20) is configured to selectively actuate the hydraulic load valve (31) from an inactive state to an active state to induce the parasitic load onto the hydraulic system (See Fun, Paragraph [0027]), and 7Application No. 17/460,157Docket No.: 32460/57146 
wherein the hydraulic load valve (31) is configured in the active state to prevent hydraulic fluid from flowing through the hydraulic load valve (31) until hydraulic fluid in the hydraulic circuit has reached a pre-determined threshold value. (See Fun, Paragraphs [0029]-[0030]).

Allowable Subject Matter
Claims 1, 3-10, 12-16, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly suggest “selectively induce a parasitic load on the hydraulic system to increase an operating temperature of the diesel engine in response to receiving the signal corresponding to the fill state of the DPF being at or above the first threshold; and selectively remove the parasitic load on the hydraulic system and to induce a parasitic load on the diesel engine by increasing an engine speed when the signal is received by the controller corresponding to the fill state of the DPF being at or above a second threshold, the second threshold being greater than the first threshold.” in claim 1 and “the second threshold being greater than the first threshold; selectively induce the parasitic load on the diesel engine by increasing the engine speed to a range of 1400-1800 RPM; receive the signal corresponding to the fill state of the DPF being at or above a third threshold, greater than the second threshold, and selectively limit the power output of the diesel engine in response to receiving the signal corresponding to a fill state of the DPF being at or above a third threshold, greater than the second threshold.” in claim 22.
Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 12-19, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou and Hiraki show devices in the general state of the art of invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746